SCHWARTZ, Chief Judge
(dissenting).
I believe that the Landlord-Tenant Act does not apply to this action and — even more obviously — does not do so as a matter of law, as the trial court held. See Freedman v. Geiger, 314 So.2d 189 (Fla. 3d DCA 1975); Pensacola Wine and Spirits Distillers, Inc. v. Gator Distributors, Inc., 448 So.2d 34 (Fla. 1st DCA 1984). Hence, I would reverse the default judgment entered below under section 83.60(2), Florida Statutes (2000), because the appellants did not pay the “rent” allegedly due into the registry of the court.